REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claims 1 includes the limitation regarding the upper frame being rotated slightly relative to the lower frame when moved from the lowered position to the raised position.  Independent claim 13 includes the limitation when the upper frame is in the raised position the upper frame tilts approximately 1.5 to approximately 2.0 degrees relative to the floor on which the plurality of wheels would contact.  Independent claim 16 includes the limitation regarding rotating the upper arms relative to the floor to tilt the pallet relative to the floor.  A combination of these limitations and the other recited features was not reasonably found in the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618  

/JOHN D WALTERS/Primary Examiner, Art Unit 3618